     Case 1:19-cv-02443-RDM Document 18-1 Filed 10/10/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


MARK C. SAVIGNAC and
JULIA SHEKETOFF,

   Plaintiffs,                                 Case No. 1:19-cv-02443-RDM

       v.

JONES DAY, STEPHEN J. BROGAN,
and BETH HEIFETZ,

   Defendants.



    [PROPOSED] ORDER DENYING DEFENDANTS’ MOTION TO DISMISS
    Defendants’ motion to dismiss is DENIED.


    So ordered on this day, ___________________.



                                                   ________________________________
                                                                Hon. Randolph D. Moss
                                                             United States District Judge
        Case 1:19-cv-02443-RDM Document 18-1 Filed 10/10/19 Page 2 of 2



                  LIST OF NAMES AND ADDRESSES OF ALL PERSONS
                 ENTITLED TO BE NOTIFIED OF THE ORDER’S ENTRY
       Pursuant to Local Civil Rule 7(k), the following is a list of the names and addresses of all
persons entitled to be notified of this order’s entry:


       MARK C. SAVIGNAC
       JULIA SHEKETOFF
       1112 M St. NW #411
       Washington, D.C. 20005

             Plaintiffs.



       TRACI LOVITT
       TERRI L. CHASE
       Jones Day
       250 Vesey Street
       New York, NY 10281

       MARY ELLEN POWERS
       Jones Day
       51 Louisiana Avenue NW
       Washington, D.C. 20001

       ANDERSON BAILEY
       Jones Day
       500 Grant Street
       Pittsburgh, PA 15219,

             Attorneys for Defendants.
